Title: From James Madison to Frederick Hyde Wollaston, 25 November 1803 (Abstract)
From: Madison, James
To: Wollaston, Frederick Hyde


25 November 1803, Department of State. “I have just received your letter of the 25th. of July last, the only one received since the year 1800—and have to inform you that in May last, the President appointed John M. Goetschius Esqr. to take your place as Consul for the port of Genoa.”
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). 1 p.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:222–23.



   
   DeWitt Clinton had introduced Goetschius to JM in a 10 May 1803 letter, and on 11 Nov. Jefferson named him to the post at Genoa (ibid., 4:586; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:453, 456).


